Affirmed and Opinion Filed August 16, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00062-CV

  JOHN QUINTANILLA, MARIE QUINTANILLA, AND ALL OTHER
                   OCCUPANTS, Appellants
                           V.
ANG RENTAL HOLDINGS SERIES, LLC-SERIES REDEEMER, A TEXAS
    SERIES OF ANG RENTAL HOLDINGS SERIES, LLC, Appellee

                On Appeal from the County Court at Law No. 4
                            Collin County, Texas
                    Trial Court Cause No. 004-03480-2019

                        MEMORANDUM OPINION
                Before Justices Osborne, Pedersen, III, and Nowell
                         Opinion by Justice Pedersen, III
      Appellants John Quintanilla, Marie Quintanilla, and all other occupants

appeal the trial court’s judgment ordering that appellee ANG Rental Holdings Series,

LLC (ANG) was entitled to possession of a house and that it further recover

(i) unpaid rent in the amount of $12,000 and (ii) reasonable attorney’s fees in the

amount of $3,682. The Quintanillas raise two issues to this Court: first contending

the trial court lacked jurisdiction and second contending ANG’s notice to vacate was

not sufficient. The Quintanillas further raise an issue regarding the trial court’s
award to ANG of its attorney’s fees. As modified, we affirm the trial court’s

judgment.

                                         I.      BACKGROUND

       The Quintanillas owned a house located at 1523 Redeemer Road, Allen,

Texas, 75002 (Property) pursuant to a mortgage. In 2018, the Quintanillas had

difficulties paying their mortgage. In fall 2018, the Quintanillas conveyed their

interest in the Property to Scott Walton pursuant to a deed of trust.1 In May 2019,

the Quintanillas entered a lease on the Property with Walton’s business entity,

Standard Payment Systems, LLC. The lease period ran from May 2019 to May 2020

and required the Quintanillas to pay $3,000 each month in rent. The Quintanillas

paid rent sporadically to Walton.

       On August 12, 2019, ANG purchased the Property from Walton. On August

23, 2019, ANG sent a Notice of Change of Ownership of Leased Property to the

Quintanillas. At that time, the Quintanillas were behind on their rent payments

pursuant to the May 2019 lease. On August 29, 2019, ANG sent the Quintanillas a

three-day notice to vacate, which provided:

       This notice is addressed to you, John Quintanilla and Marie Quintanilla
       as tenants and ANG Rental Holdings Series, LLC-Series Redeemer, a
       Texas Series of ANG Rental Holdings Series, LLC (hereinafter “ANG
       Rental”) as landlord, and pertains to that lease executed on May 29,
       2019, for lease of the premises at 1523 Redeemer Road, Allen, Texas
       75002. In accordance with the terms of the lease you were to make

   1
     Scott Walton was the “grantor” on the deed of trust, but he signed the deed of trust on behalf of
Standard Payment Systems, LLC as “buyer.”
                                                –2–
          periodic payments of $3,000.00 per month beginning on May 29, 2019
          and continuing each month thereafter.

          As of the date of this notice, you are now past due in the payment of
          $9,000.00.

          You are hereby notified and demand is made that you, John Quintanilla
          and Marie Quintanilla vacate the premises at 1523 Redeemer Road,
          Allen, Texas 75002 within three (3) days from the date of delivery of
          this notice to you by mail.
          ....
          In the event that the premises at 1523 Redeemer Road, Allen, Texas
          75002 are not vacated within 3 days from delivery of this notice, ANG
          Rental will file a forcible detainer suit against you, John Quintanilla and
          Marie Quintanilla. In the event of continued nonpayment of rents which
          are due, ANG Rental will file a suit for the recovery of that rent and
          such other charges as may be permitted under the terms of the lease or
          the law of the State of Texas.

          The Quintanillas did not vacate. On September 6, 2019, ANG filed a forcible

detainer (eviction) action against the Quintanillas in Collin County Justice of the

Peace Precinct No. 3-1. The Quintanillas answered and asserted a plea to the

jurisdiction. On October 3, 2019, the justice court entered a judgment for ANG.2 On

October 8, 2019, the Quintanillas de novo appealed the justice court’s judgment to

the Collin County Court (trial court). On December 12, 2019, the trial court held a

bench trial on this matter.3 Austin Good testified as ANG’s manager, and John

Quintanilla testified.4 The trial court entered judgment for ANG, awarding ANG



    2
     The justice court ordered ANG the right to possession of the premises and to recover (i) back rent in
the amount of $6,000 and court costs of $196.
    3
        The record shows no request for a hearing on the Quintanillas’ plea to the jurisdiction.
    4
        No one else testified at trial.
                                                      –3–
possession of the property, a money judgment in the amount of $12,000, and

attorney’s fees in the amount of $3,682. Although the parties filed proposed findings

of fact and conclusions of law, the trial court entered no findings of fact or

conclusions of law. This appeal followed.

                                   II.    ISSUES RAISED

      The Quintanillas raise two issues, which we reproduce verbatim:

      1. Whether Appellants’ plea to the jurisdiction should be granted,
         vacating the trial court’s judgment for forcible detainer on grounds
         that the justice court and the trial court serving as an appellate court
         was deprived of subject-matter jurisdiction, when Appellants were
         in possession of the subject property for 18 years, the Appellants
         deeded their interest in the property to their good friend who gave
         Appellants a deed of trust, and then subsequently sold the property
         Appellants claimed to own, without Appellants’ prior knowledge of
         the sale, to an investor who then attempted to file a forcible detainer
         action against Appellants for breach of a written lease that was not
         admitted into evidence while at the same time Appellants had a
         pending district court case filed against their good friend, as well as
         the Appellee, to set aside the deed between Appellants and the friend
         on the grounds of fraud and violations of the Texas Deceptive Trade
         Practices Act.

      2. Whether the three day notice to vacate provided to Appellants was
         sufficient notice under the Texas Property Code when the purported
         lease signed by Appellants was not admitted into evidence, there
         was no testimony as to the type of tenancy claimed by Appellee, and
         Appellee provided no evidence that the underlying purported lease
         was properly assigned to Appellee by LLC owned by Appellants’
         good friend.

      Although not briefed separately, the Quintanillas further raise an issue

regarding the trial court’s award to ANG of its attorney’s fees.



                                         –4–
                                     III.    STANDARDS OF REVIEW

        A. Plea to the Jurisdiction

        Subject-matter jurisdiction is essential to the authority of a court to decide a

case. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 443 (Tex. 1993).

Subject-matter jurisdiction is never presumed and cannot be waived. Id. at 443–44.

A plea to the jurisdiction is a dilatory plea, the purpose of which is to defeat a cause

of action based on lack of subject-matter jurisdiction without regard to the merits of

the claim. Town of Fairview v. Lawler, 252 S.W.3d 853, 855–56 (Tex. App.—Dallas

2008, no pet.) (citing Bland Indep. Sch. Dist. v. Blue, 34 S.W.3d 547, 554 (Tex.

2000)). A trial court’s ruling on a plea challenging subject matter jurisdiction is a

question of law and, consequently, reviewed de novo. City of Dallas v. Redbird Dev.

Corp., 143 S.W.3d 375, 380 (Tex. App.—Dallas 2004, no pet.) (citing Mayhew v.

Town of Sunnyvale, 964 S.W.2d 922, 928 (Tex. 1998)).

        B. Findings of Fact

        A party appealing from a nonjury trial in which the trial court made findings

of fact should direct its attack on the sufficiency of the evidence to specific findings

of fact, rather than to the judgment generally. See Thompson & Knight L.L.P. v.

Patriot Expl. L.L.C., 444 S.W.3d 157, 162 (Tex. App.–Dallas 2014, no pet.).5 When,

the trial court fails to file findings in response to a proper and timely request, the


    5
      “Texas Rule of Appellate Procedure 33.1(d) provides that ‘[i]n a nonjury case, a complaint regarding
the legal or factual insufficiency of the evidence ... may be made for the first time on appeal in the
complaining party’s brief.’” Office of Atty. Gen. of Tex. v. Burton, 369 S.W.3d 173, 175 (Tex. 2012).
                                                  –5–
court of appeals must presume the trial court made all the findings necessary to

support the judgment. Ad Villarai, LLC v. Chan Il Pak, 519 S.W.3d 132, 135 (Tex.

2017) (citing BMC Software Belgium, N.V. v. Marchand, 83 S.W.3d 789, 795 (Tex.

2002)). When, as here, a reporter’s record is filed, the implied findings are not

conclusive, and an appellant may challenge them for both legal and factual

sufficiency. Shields Ltd. P’ship v. Bradberry, 526 S.W.3d 471, 480 (Tex. 2017).

      Here, the Quintanillas’ briefing does not specify whether they challenge the

legal sufficiency or the factual sufficiency of the evidence. When a party challenges

the legal sufficiency of the evidence supporting an adverse finding on an issue on

which the party had the burden of proof, it must show that the evidence establishes

as a matter of law all vital facts in support of the issue. Dow Chem. Co. v. Francis,

46 S.W.3d 237, 241 (Tex. 2001) (per curiam). When addressing a legal sufficiency

challenge, we view the evidence in the light most favorable to the challenged finding

—crediting favorable evidence if a reasonable fact-finder could and disregarding

contrary evidence unless a reasonable fact-finder could not. City of Keller v. Wilson,

168 S.W.3d 802, 827 (Tex. 2005). Anything more than a scintilla of evidence is

legally sufficient to support the finding. Formosa Plastics Corp. USA v. Presidio

Eng’rs & Contractors, Inc., 960 S.W.2d 41, 48 (Tex. 1998).

      “When an appellant challenges the factual sufficiency of the evidence on an

issue, we consider all the evidence supporting and contradicting the finding.”

Fulgham v. Fischer, 349 S.W.3d 153, 157 (Tex. App.—Dallas 2011, no pet.) (citing

                                         –6–
Plas–Tex, Inc. v. U.S. Steel Corp., 772 S.W.2d 442, 445 (Tex. 1989)). “We set aside

the finding for factual insufficiency only if the finding is so contrary to the evidence

as to be clearly wrong and manifestly unjust.” Id. (citing Cain v. Bain, 709 S.W.2d

175, 176 (Tex. 1986) (per curiam)). In a bench trial, the trial court, as factfinder, is

the sole judge of the credibility of the witnesses. Id. As long as the evidence falls

‘within the zone of reasonable disagreement,’ we will not substitute our judgment

for that of the fact-finder. Id. (quoting City of Keller, 168 S.W.3d at 822). In

conducting a factual sufficiency review, we should detail the evidence relevant to

the issue in consideration and clearly state why the finding is factually insufficient

or is so against the great weight and preponderance of the evidence as to be

manifestly unjust, shock the conscience, or clearly demonstrate bias. Windrum v.

Kareh, 581 S.W.3d 761, 781 (Tex. 2019).

      C. Attorney’s Fees

      We review an award of attorney’s fees under the statute for an abuse of

discretion. In re C.R.G., No. 05-10-01472-CV, 2012 WL 3133785, at *5 (Tex.

App.—Dallas Aug. 2, 2012, no pet.) (mem. op.). When an abuse of discretion

standard of review applies, findings and conclusions are not required. Hous. Auth.

of City of El Paso v. Beltran Elec. Contractors, Inc., 550 S.W.3d 707, 711 (Tex.

App.—El Paso 2018, pet. denied) (collecting cases); see also Keever v. Finlan, 988

S.W.2d 300, 306 (Tex. App.—Dallas 1999, pet. dism'd) (“Under a discretionary



                                          –7–
statute, findings of fact and conclusions of law are neither appropriate nor

required.”).

                                 IV.    FORCIBLE DETAINER

      A forcible detainer action is a special proceeding created to provide a speedy,

simple, and inexpensive means for resolving the question of the right to immediate

possession of real property. Martin v. Fed. Nat’l Mortgage Ass’n, No. 05-15-00210-

CV, 2016 WL 3568040, at *2 (Tex. App.—Dallas June 30, 2016, pet. dism’d w.o.j.)

(mem. op.); In re Am. Homes for Rent Properties Eight, LLC, No. 05–16–00087–

CV, 2016 WL 3006782, at *2 (Tex. App.—Dallas May 25, 2016, orig. proceeding)

(mem. op.); see also Rice v. Pinney, 51 S.W.3d 705, 709 (Tex. App.—Dallas 2001,

no pet.). In a forcible detainer action, “[t]he court must adjudicate the right to actual

possession and not title.” TEX. R. CIV. P. 510(e). The elements of a landlord’s cause

of action for forcible detainer are: (1) a landlord–tenant relationship exists between

the parties; (2) the tenant can be evicted because he is a holdover tenant, a tenant at

will, tenant at sufferance, or the tenant of a person who acquired possession by

forcible entry; (3) the landlord made a proper demand for possession; (4) the period

of time to vacate the property has expired; and (5) the tenant has refused to surrender

possession of the property to the landlord. Shields v. Shields, No. 05-19-01427-CV,

2021 WL 2282002, at *3 (Tex. App.—Dallas June 4, 2021, no pet. h.); see TEX.

PROP. CODE ANN. § 24.002; TEX. R. CIV. P. 510. Thus, for ANG to prevail on its

forcible detainer claim, it was not required to prove title but only to present sufficient

                                           –8–
evidence of ownership to demonstrate a superior right to immediate possession.

Martin, 2016 WL 3568040, at *2.

                                                 V. DISCUSSION

Issue One: Whether Appellants’ Plea to The Jurisdiction Should Have Been
Granted

        Here, the trial court impliedly denied the Quintanillas’ plea to the jurisdiction.

In Martin, we addressed jurisdictional issues surrounding forcible detainer actions.

        A justice court or county court at law is not deprived of jurisdiction in
        a forcible detainer lawsuit merely because of the existence of a title
        dispute. The trial court is only deprived of jurisdiction in a forcible
        detainer lawsuit if the determination of the right to immediate
        possession necessarily requires the resolution of a title dispute. If an
        independent basis exists on which to award immediate possession that
        would not require resolution of a title dispute, a justice court, and
        therefore the trial court, has jurisdiction to do so.

Martin, 2016 WL 3568040, at *3 (internal citations omitted).6 The Quintanillas

assert the question of title and the possession of property are so integrally linked that

the right to possession cannot be determined without resolution of the title dispute

on the Property. See id. We disagree.

        Here, the undisputed evidence shows the Quintanillas transferred their interest

in the Property to Walton. After Walton “needed an agreement” due to his

“refinancing a lot of things,” the Quintanillas signed a lease with Standard Payment

Systems LLC—becoming tenants on the Property. The record shows Mr. Quintanilla



    6
     “[W]here the right to immediate possession necessarily requires resolution of a title dispute, the justice
court has no jurisdiction to enter a judgment and may be enjoined from doing so.” Rice, 51 S.W.3d at 709.
                                                    –9–
did not read the written lease agreement before signing it, but Mr. Quintanilla knew

he was required to pay rent in the amount of $3,000 each month beginning May 2019

to Standard Payment Systems, LLC.7 Walton sold the Property to ANG by a grant

of a warranty deed with vendor’s lien on August 12, 2019. The warranty deed

provides:

         Grantor, for the Consideration and subject to the Reservations from
         Conveyance8 and the Exceptions to Conveyance and Warranty, grants,
         sells, and conveys to Grantee the Property, together with all and
         singular the rights and appurtenances thereto in any way belonging, to
         have and to hold it to Grantee and Grantee’s heirs, successors, and
         assigns forever.

(footnote added).

         Citing Dass, Inc., v. Smith, the Quintanillas argue a “question regarding the

legitimacy” of the transfer of title. 206 S.W.3d 197, 201 (Tex. App.—Dallas 2006,

no pet) (concluding “the determination of the right to immediate possession of the

property necessarily requires a resolution of the title dispute and jurisdiction

properly lies with the district court” when there was conflicting evidence that an

owner and a tenant of a property both owned, and therefore both had right to possess,

a property). However, unlike Dass, the record shows, and the Quintanillas concede,

that they conveyed their interest in the property to Scott Walton. There is

furthermore no dispute that Walton sold the Property to ANG, conveying all of his



   7
       Throughout the trial, Mr. Quintanilla referred to his lease payments generally, as payments to Walton.
   8
       The warranty deed with vendor’s lien contained no reservations from conveyance.
                                                    –10–
rights. There is no competent evidence in the record to suggest a question as to title.

Thus, we must conclude this case involves no necessary resolution of a title dispute

that would divest either the justice court or the county court from jurisdiction of this

forcible detainer matter. For those reasons, we overrule the Quintanillas’ first issue.

Issue Two: Whether the three-day notice to vacate provided to Appellants was
sufficient notice under the Texas Property Code

      The trial court impliedly found that ANG noticed the Quintanillas to vacate

with a three-day notice. During trial, ANG’s three-day notice to vacate was admitted

into evidence without objection. Nevertheless, the Quintanillas assert that ANG was

“unable to prove whether a three-day notice to vacate was sufficient” because the

written lease between the Quintanillas and Standard Payment Systems, LLC was not

admitted into evidence. The Quintanillas’ briefing contains no according citation,

and we have found no support, which requires the lease to be admitted into evidence.

      Section 24.005 of the Texas Property Code provides:

      If the occupant is a tenant under a written lease or oral rental agreement,
      the landlord must give a tenant who defaults or holds over beyond the
      end of the rental term or renewal period at least three days’ written
      notice to vacate the premises before the landlord files a forcible detainer
      suit, unless the parties have contracted for a shorter or longer notice
      period in a written lease or agreement.




                                         –11–
PROP. § 24.005(a).9 The record establishes the existence of a written lease between

the Quintanillas and Standard Payment Systems LLC.10 The record shows the

Quintanillas defaulted on the lease by failing to pay rent as required. The record

contains a letter dated August 23, 2019, which referenced the written lease and

notified the Quintanillas that ANG had succeeded Standard Payments Systems LLC

as the new “owner/landlord” of the Property. The record shows ANG sent the

Quintanillas a three-day notice to vacate on August 29, 2019. This three-day notice:

(i) was mailed by both certified mail, return receipt requested, and first class mail;

(ii) was addressed to the Quintanillas at the Property; (iii) stated “Three Day Notice

to Vacate for Nonpayment of Rent;” (iv) referred to the lease executed in May 2019,

the monthly rent in $3,000, and the Quintanillas’ overdue rent; (v) demanded the

Quintanillas vacate the Property within three days from the date of delivery of the

notice; and (vi) stated ANG would file a forcible detainer suit against the

Quintanillas if they failed to vacate. There is no dispute that this written notice was

delivered to the Quintanillas. See PROP. §§ 24.002(b), 24.005. ANG filed their

forcible detainer suit in the justice court on September 6, 2019—eight days later. See

PROP. § 24.005(a). The record shows the Quintanillas did not vacate the Property.


    9
        There is no evidence that the parties contracted for a shorter or longer notice to vacate period.
    10
       During trial, ANG attempted to admit a written lease. The Quintanillas objected and took Mr.
Quintanilla on voir dire. During the voir dire examination, Mr. Quintanilla acknowledged the signatures on
the last page of ANG’s purported written lease were of him and his wife. Mr. Quintanilla knew what
Standard Payment Systems, LLC was. However, when Mr. Quintanilla was asked whether he was “able to
definitively state today in Court that this is whatever agreement that you signed and gave to Mr. Walton,”
his response was “No . . . because the first time I read through this thing was when ANG emailed it to me.”
                                                      –12–
Indeed, they possessed the Property from ANG’s notice to the trial court’s bench

trial on December 12, 2019. In viewing the evidence in the light most favorable to

the challenged finding, we conclude that more than a scintilla of evidence existed to

support the trial court’s implied finding that ANG provided a sufficient three-day

notice to vacate. In viewing the entire record supporting and contradicting the

finding of the trial court, we cannot conclude its finding was so contrary to the

evidence as to be clearly wrong and manifestly unjust. Fulgham, 349 S.W.3d at 157;

see Windrum, 581 S.W.3d at 781. Accordingly, we conclude the evidence in the

record was both legally and factually sufficient to support the trial court’s implied

finding that ANG provided the Quintanillas with a three-day notice to vacate the

premises. We overrule the Quintanillas’ second issue.

Issue Three: ANG’s Award of Attorney’s Fees

         Though not raised as a separate issue, the Quintanillas assert that ANG was

barred from recovering its attorney’s fees based on Texas Property Code 24.006. See

Prop. 24.006 (providing written demand requirements for a landlord to be eligible to

recover attorney’s fees in an eviction suit, including a requirement to state “that if

the tenant does not vacate the premises before the 11th day after the date of receipt

of the notice and if the landlord files suit, the landlord may recover attorney's

fees.”).11


   11
        Texas Property Code 24.006 provides for attorney’s fees and costs of suit as follows:


                                                   –13–
         The record shows ANG pled for an award of its attorney’s fees in their

“Complaint for Forcible Detainer.”12 The Quintanillas raised no objection at any

time—in pleading, in a motion, or during trial—to ANG’s request for attorney’s

fees. The Quintanillas did not object to ANG’s evidence of its attorney’s fees.

Generally, the failure to raise an issue in the trial court waives complaint on appeal.

See TEX. R. APP. P. 33.1. As the Quintanillas raised no objection to the request for,

or the evidence of, ANG’s attorney’s fees, they failed to preserve those issues. See

id. However, in a non-jury case, as here, an appellant may raise a no-evidence point

for the first time on appeal. McCain v. NME Hosps., Inc., 856 S.W.2d 751, 756 (Tex.

App.—Dallas 1993, no writ); see also TEX. R. CIV. P. 324. The Quintanillas’ briefing

raises the issue that ANG was barred from recovering attorney’s fees in a no-

evidence, legal sufficiency context.

         On this record, there is no evidence that ANG provided an eleven-day notice

to the Quintanillas to vacate the premises. See PROP. § 24.006(a). Although a written




         (a) Except as provided by Subsection (b), to be eligible to recover attorney’s fees in an
         eviction suit, a landlord must give a tenant who is unlawfully retaining possession of the
         landlord’s premises a written demand to vacate the premises. The demand must state that
         if the tenant does not vacate the premises before the 11th day after the date of receipt of
         the notice and if the landlord files suit, the landlord may recover attorney’s fees. The
         demand must be sent by registered mail or by certified mail, return receipt requested, at
         least 10 days before the date the suit is filed.
         (b) If the landlord provides the tenant notice under Subsection (a) or if a written lease
         entitles the landlord to recover attorney’s fees, a prevailing landlord is entitled to recover
         reasonable attorney’s fees from the tenant.
   PROP. § 24.006(a)–(b).
   12
        ANG pled no independent breach of contract cause of action.

                                                    –14–
lease agreement existed, the lease agreement was excluded from evidence because

of the Quintanillas’ objection, and ANG made no according offer of proof or bill of

exception.13 Thus, there is no evidence of a written lease that entitles ANG to recover

attorney’s fees. See PROP. 24.006(b). ANG failed to produce evidence that would

entitle them to recovery of attorney’s fees. Accordingly, the trial court abused its

discretion in awarding ANG attorney’s fees. We sustain the Quintanillas’ third issue,

regarding ANG’s award of attorney’s fees.

                                           V.      CONCLUSION

         Having overruled the Quintanillas’ first two issues but sustained their third

issue, we modify the judgment to delete the trial court’s order that “ANG RENTAL

HOLDINGS, SERIES, LLC-SERIES REDEEMER, A TEXAS SERIES OF ANG

RENTAL HOLDINGS SERIES, LLC shall receive judgment for . . . reasonable

attorney’s fees in the amount of $3,682.00.” As modified, we affirm the judgment

of the trial court.




200062f.p05                                          /Bill Pedersen, III//
                                                     BILL PEDERSEN, III
                                                     JUSTICE



    13
       See TEX. R. EVID. 103(a)(2); In re Estate of Miller, 243 S.W.3d 831, 837 (Tex. App.—Dallas 2008,
no pet.) (“To challenge exclusion of evidence by the trial court on appeal, the complaining party must
present the excluded evidence to the trial court by offer of proof or bill of exception.”). ANG raised no
cross-point as to the admissibility of the written lease agreement.
                                                 –15–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JOHN QUINTANILLA, MARIE                        On Appeal from the County Court at
QUINTANILLA, AND ALL                           Law No. 4, Collin County, Texas
OTHER OCCUPANTS, Appellant                     Trial Court Cause No. 004-03480-
                                               2019.
No. 05-20-00062-CV           V.                Opinion delivered by Justice
                                               Pedersen, III. Justices Osborne and
ANG RENTAL HOLDINGS                            Nowell participating.
SERIES, LLC-SERIES
REDEEMER, A TEXAS SERIES
OF ANG RENTAL HOLDINGS
SERIES, LLC, Appellee

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is MODIFIED as follows: the trial court’s order that “ANG RENTAL
HOLDINGS, SERIES, LLC-SERIES REDEEMER, A TEXAS SERIES OF ANG
RENTAL HOLDINGS SERIES, LLC shall receive judgment for . . . reasonable
attorney’s fees in the amount of $3,682.00” is DELETED.

      As modified, the judgment of the trial court is AFFIRMED.

      It is ORDERED that appellee ANG RENTAL HOLDINGS SERIES, LLC-
SERIES REDEEMER, A TEXAS SERIES OF ANG RENTAL HOLDINGS
SERIES, LLC recover its costs of this appeal from appellants John Quintanilla,
Marie Quintanilla, and All Other Occupants.


Judgment entered this 16th day of August, 2021.




                                        –16–